 





Exhibit 10.3



 



Execution Version





 



FIRST AMENDMENT TO LOAN AGREEMENT

 







This FIRST AMENDMENT TO LOAN AGREEMENT, dated as of January 12, 2017 (this
“Amendment”) is made between American Realty Capital Hospitality Trust, Inc., a
Maryland corporation (the “Borrower”) and Summit Hotel OP, LP (the “Lender”).

 

WHEREAS, the Borrower and the Lender have entered into that certain Loan
Agreement, dated as of February 11, 2016 (as amended, supplemented or otherwise
modified pursuant to this Amendment, the “Loan Agreement”), pursuant to which
the Lender extended a loan to the Borrower in an aggregate original principal
amount of $27,500,000 (the “Loan”);

 

WHEREAS, the Borrower and the Lender wish to amend certain provisions of the
Loan Agreement in the manner and on the terms and conditions provided for
herein.

 

THEREFORE, the parties agree as set forth herein.

 

1.       Capitalized terms used but not defined herein shall have the meanings
set forth in the Loan Agreement.

 

2.       The Loan Agreement is hereby amended as follows:

 

(a)       Section 2 of the Loan Agreement is hereby amended by adding the
following immediately prior to the final sentence thereof:

 

“Subject to the occurrence of the Summit II PSA Closing Date (defined below),
the Borrower shall repay a portion of the remaining principal amount of the Loan
in an aggregate amount equal to $2,000,000, to be paid in installments of
$1,000,000 on the last day of each of August and September 2017 (the “2017
Amortization Payments”), which shall be applied to repay the outstanding
principal amount of the Summit III Advance and the Summit II Advance on a pro
rata basis. Notwithstanding any provision to the contrary in this Amendment,
upon the Closing Date, as defined in the Summit II Purchase Agreement (as
amended, supplemented or otherwise modified, the “Summit II PSA Closing Date”),
the outstanding principal of the Loan and any accrued interest thereon shall
become immediately due and payable in full.”

 

(b)       Section 3(a) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

 

“(a) Upon the effective date of the First Amendment to Loan Agreement, dated
January 12, 2017, between the Borrower and the Lender, the Maturity Date shall
be extended (the “First Extension”) automatically and without further action to
February 11, 2018 (the “First Extended Maturity Date”).”

 

(c)       Section 4(a) of the Existing Loan Agreement is hereby amended and
restated by adding the following proviso at the end thereof:

 



 

 

 

“; provided that with respect to the First Extension, such amount described in
section 4(a)(ii) shall not be added to the principal amount of the Loan, but
instead shall be payable in cash on the earlier of (x) the Summit II PSA Closing
Date and (y) the termination of the Summit II Purchase Agreement as the result
of a breach of the Summit II Purchase Agreement by American Realty Capital
Hospitality Portfolio SMT ALT, LLC or its successor or permitted assignee.”

 

(d)       Section 4 of the Loan Agreement is hereby amended to replace each
instance of “First Extension Maturity Date” with “First Extended Maturity Date,”
and to replace each instance of “Second Extension Maturity Date” with “Second
Extended Maturity Date.”

 

(e)       Section 8 of the Loan Agreement is hereby deleted in its entirety and
replaced with “Reserved.”

 

(f)       Section 15 of the Loan Agreement is hereby amended by adding the
following clause to the end thereof:

 

“(h) if an Event of Default, as defined in the Loan Agreement, dated as of
January 12, 2017, between Borrower and Lender, occurs and remains continuing.”

 

(g)       Annex A to the Loan Agreement is hereby amended and restated in its
entirety as set forth on Annex A hereto.

 

3.       The amendments provided for herein shall become effective on the date
(the “First Amendment Effective Date”) on which the Borrower and the Lender
shall have executed and delivered a counterpart of this Amendment and the Summit
II PSA Amendment shall have become effective. On and after the First Amendment
Effective Date, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import, shall refer to the
Loan Agreement as amended hereby and the term “Loan Agreement”, as used in each
Loan Document, shall mean the Loan Agreement as so amended.

 

4.       The Amendment shall be governed and interpreted in accordance with the
laws of the State of New York.

 

 

 -2- 

 



 

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
as of the day and year first above written.

 



  Borrower:       AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.           By:
/s/ Paul C. Hughes   Name: Paul C. Hughes   Title: Authorized Signatory

 




  lENDER:       SUMMIT HOTEL OP, LP   a Delaware limited partnership   By:
Summit Hotel GP, LLC,   a Delaware limited liability company   Its: General
Partner   By: Summit Hotel Properties, Inc.,   a Maryland corporation   Its:
sole member

 

 

  By: /s/ Christopher Eng   Name: Christopher Eng   Title: EVP & General Counsel
     

 

 

 

 

Annex A

Debt Service Payment Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

